Citation Nr: 0414146	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  93-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.

3.  Entitlement to a rating in excess of 30 percent for 
conversion disorder, manifested by shaking of the head from 
January 9, 1998 to April 13, 2000.

4.  Entitlement to a rating in excess of 50 percent for 
conversion disorder, manifested by shaking of the head from 
April 13, 2000 to October 5, 2001.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1974.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from numerous rating decisions by the RO in Columbia, 
South Carolina.  In a May 1991 decision, the RO found that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a back disorder.  In a June 1997 decision, the RO denied 
service connection for a seizure disorder due to herbicide 
exposure.  In a March 1998 rating decision, the RO awarded a 
30 percent disability rating for conversion disorder, 
effective 
January 9, 1998.  The veteran appealed for a higher rating.  
In a rating decision dated November 2000, the RO increased 
the disability rating for a conversion order to 50 percent, 
effective April 13, 2000.  

The Board entered a decision on November 12, 1996, which 
found that new and material evidence had not been submitted 
to reopen the veteran's previously denied claim of 
entitlement to service connection for a back disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) and in November 1998, the Court 
ordered that the November 12, 1996, Board decision be vacated 
and the matter remanded for readjudication, pursuant to the 
holding in Hodge v. West, 155 F.3d 1556 (Fed. Cir. 1998).
 
On May 13, 1999, the Board entered another decision whereby 
the veteran's claim for entitlement to service connection for 
a seizure disorder due to herbicide exposure and entitlement 
to a rating in excess of 30 percent for conversion disorder, 
manifested by shaking of the head from January 9, 1998 to 
April 13, 2000, was denied.  The veteran appealed the Board 
decision to the Court and in January 2001, the Court ordered 
that the May 13, 1999, decision be vacated and remanded for 
readjudication.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a seizure disorder due to herbicide exposure and service 
connection for a back disorder and the VA has made reasonable 
efforts to develop such evidence.

2.  A seizure disorder due to herbicide exposure is not a 
disorder of service origin or attributable to any incident 
therein.

3.  In April 1975, the RO denied service connection for a 
back disorder.  The veteran did not appeal this action.

4.  Additional evidence submitted since the unappealed rating 
action of 
April 1975 to reopen the claim for entitlement to service 
connection for a back disorder, taken together with evidence 
previously on file, does not bear so directly and 
substantially on the matter that the new evidence must be 
considered to fairly decide the merits of the claim.

5.  From January 9, 1998 to April 13, 2000, the veteran's 
conversion disorder did not impair considerably his ability 
to establish or maintain effective or favorable relationships 
with people, result in considerable industrial impairment, or 
cause occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.
 
6.  From April 13, 2000, to October 5, 2001, the veteran's 
conversion disorder was manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships. 


CONCLUSION OF LAW

1.  A seizure disorder due to herbicide exposure was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2003). 

2.  The unappealed rating action of April 1975, which denied 
service connection for a back disorder, and of which the 
veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2003).

3.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

4.  The criteria for a rating in excess of 30 percent for a 
conversion disorder, manifested by shaking of the head from 
January 9, 1998, to April 13, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes 9424, 9440 (2003).
 
5.  The criteria for a rating of 70 percent for a conversion 
disorder, manifested by shaking of the head from April 13, 
2000, to October 5, 2001, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Codes 
9424, 9440 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).
In this case, the rating actions of May 1991, June 1997 and 
March 1998, were issued before the enactment of VCAA.  Thus, 
in order to satisfy the holding in Pelegrini, the Board would 
have to dismiss as void ab initio, the rating decision of the 
RO which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statements of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in October 2001 and November 2002, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claims.  In those letters, the veteran was also advised 
of his and VA's responsibilities under the VCAA, including 
what evidence should be provided by the veteran and what 
evidence should be provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 


Laws and Regulations
Service Connection - General Provisions

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).
 
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  In the case of such a veteran who 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, service connection based on herbicide exposure 
will be presumed for certain specified diseases if it becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (as amended by Pub. L. 107-103, 115 Stat. 
976 (2001)); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran's claimed disorder is not one of the presumptive 
conditions.  However, the Board must also consider whether 
service connection is warranted on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).



Factual Background
Seizure Disorder due to Herbicide Exposure

The veteran contends that he developed a seizure disorder as 
a result of in-service Agent Orange exposure.  Records 
indicate that he never served in Viet Nam, or at the 
demilitarized zone in South Korea, where herbicides were 
sprayed.  

In this case, the record contains a December 1983 
electroencephalograph finding of a pseudoepileptic seizure, 
but no diagnosis of a seizure disorder.  In a VA Form 21-4138 
(Statement in Support of Claim) received in July 1997, the 
veteran clarified that he is seeking service connection for 
seizure-like episodes of nervous jerking and head and neck 
shaking, not for a seizure disorder, with which he has never 
been diagnosed.  Service and post-service medical records 
confirm that the veteran has experienced such episodes since 
he served on active duty.  However, physicians have always 
linked these episodes to conversion disorder, for which the 
veteran is already service connected and receiving 
compensation.

Moreover, during a February 2003 VA neurological examination, 
the examiner specifically noted that the veteran does not 
have a seizure disorder and any head shaking he experienced 
was related primarily to his conversion disorder.

There is no evidence, beyond the veteran's statements, that 
the head shaking episodes represent manifestations of a 
disability other than conversion disorder.  The veteran has 
submitted no medical evidence or medical opinions to 
substantiate his claim that any current seizure disorder due 
to herbicide exposure is related to his active service.  

The veteran has asserted that he incurred a seizure disorder 
due to herbicide exposure as a result of his service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the medical evidence does not demonstrate that the 
veteran's seizure disorder due to herbicide exposure is 
linked to service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a seizure disorder due to herbicide exposure.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Laws and Regulations
New and Material Evidence - General Provisions

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background
New and Material Evidence to Reopen the Claim for
 Service Connection for a Back Disorder 

The evidence which was of record in April 1975 with regard to 
the veteran's back is summarized below.
 
Service medical records disclosed that in April 1973 at an 
aid station the veteran complained of intermittent lower back 
pain for three years.  Additional service medical records 
reflect complaints of back pain.  At an examination for 
service separation in September 1974 his spine was evaluated 
as abnormal; slight scoliosis of the dorsal spine was found.
 
At a VA examination in February 1975, the veteran gave a 
history of intermittent low back pain before, during and 
after service.  On examination the lumbar spine had normal 
vertebral alignment; there was no tenderness; range of motion 
of the lumbar spine was full and painless; straight leg 
raising was negative.  X-rays showed narrowing of the L4-5 
intervertebral disc space.  The diagnosis was narrowing of 
the L4-5 disc space.
 
The evidence with regard to the back submitted since April 
1975 is summarized below.
 
In June 1988 the veteran stated that he had low back pain in 
service after lifting a heavy wheel and tire in April 1972.  
On several occasions from 1988 to 1990, he was seen at a VA 
facility for complaints of low back pain.  In June 1990, he 
was seen at a private hospital, where a CT (computerized 
tomography) scan of the lumbar spine showed mild bulging at 
L3-4 and L4-5, but no disc herniation.
 
In December 1990 the veteran stated that he had "muscular 
back pains" prior to service and injured his back during 
service when lifting a wheel and tire.
 
VA X-rays of the lumbar spine in September 1995 showed 
minimal findings of an osteophyte at L4 and minimal wedging 
of L1 and L2.  At a VA orthopedic examination in September 
1995 the veteran gave a history of lower back pain since 
service.  The diagnosis was mechanical lower back pain.

Additional VA outpatient treatment notes dated June 1997 to 
August 2002 are consistent for showing complaints and 
continous treatment of degenerative joint disease of the 
lumbar spine associated with chronic low back pain. 

During a VA neurological disorder examination in January 
2002, the veteran complained of low back pain.  The 
diagnostic impression was low back pain syndrome with no 
evidence of lumbosacral radiculopathy.   

With regard to the veteran's back, the evidence of record in 
April 1975 showed that he had had back pain before, during 
and after service.  At service separation he had slight 
scoliosis of the dorsal spine, which the RO's rating decision 
indicated was a congenital or developmental abnormality for 
which service connection may not be granted.  38 C.F.R. § 
3.303(c).
 
The additional evidence consists of the veteran's statements 
that he had back pain prior to service and since an episode 
of heavy lifting in service.  A CT scan in June 1990, over 15 
years after separation from service, showed no disc 
herniation.  An orthopedic examination in September 1995 
yielded a diagnosis of mechanical lower back pain and a 
January 2002 diagnosis revealed low back pain syndrome with 
no evidence of lumbosacral radiculopathy.
 
The Board finds that the additional evidence while new, is 
not material.  The evidence submitted in an attempt to reopen 
the claim is not so significant in that it does not provide a 
more complete picture of circumstances surrounding the origin 
of an injury or disability, such as a back disorder.  The 
newly submitted documents are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In numerous statements made by the veteran, he claimed his 
back disorder began in service after lifting a heavy tire.  
The Board may not consider the veteran's lay opinions as 
competent medical evidence for the purpose of reopening 
because he had no medical education, training or experience.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the new evidence, as with the old evidence and even 
both together, does not date the onset of a back disorder to 
the veteran's period of active duty or to a period within one 
year after the termination of his active duty.

Laws and Regulations
Increased Rating - General Provisions

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson v. West, 12 Vet App 
119 (1999). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

Factual Background
Conversion disorder, manifested by shaking of the head, rated 
30 percent disabling from January 9, 1998 to April 13, 2000

The RO has rated the veteran's conversion disorder under 
Diagnostic Code 9424.  Under this code, a 30 percent 
evaluation requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9424, 
9440 (2003).

In March 1998, the RO increased the evaluation assigned 
conversion disorder to 30 percent, effective from January 9, 
1998.

VA outpatient treatment records dated January 1998 indicate 
that the veteran reported an increase in the severity of his 
symptoms due to job stress.  Although the veteran was noted 
to be medically stable in the beginning of January 1998, 
self-harm ideation was reported by a psychologist.  He was 
later seen by a physician, who attributed findings to 
situational adjustment reaction, not conversion disorder.

During a VA examination in February 1998, the veteran was 
oriented to time, place and person.  He was neatly dressed, 
had good hygiene, was anxious and unable to express his ideas 
clearly, admitted having panic-like anxiety, denied getting 
into fights, and indicated that he was able to manage his 
anger.  The examiner diagnosed conversion disorder with 
depression and panic-like symptoms, moderate to severe. He 
concluded that the veteran had difficulty maintaining good 
employment and difficulty with his marriage.  He assigned a 
Global Assessment of Functioning (GAF) score of 60 to 65.  He 
commented that the veteran functioned fairly well during 
certain periods of time, up to 75 or 80, but when frustrated, 
withdrew occupationally and socially.  

Associated with the claims folder are VA outpatient treatment 
records.  In 1998, the veteran was seen for various 
complaints.  His marriage was unstable, and he was unable to 
cope.  He was given instructions for coping mechanisms on 
several occasions.  In March 1999, it was indicated that he 
possessed a lack of insight into his problems.  Marital 
problems were discussed in July 1999.  In August 1999, he was 
angry, depressed and frustrated with the federal government 
because of his problems.  Coping strategies were discussed in 
September 1999.  In November 1999, he complained of insomnia 
and memory loss.

The evidence dated from January 9, 1998, reflects that the 
severity of the veteran's symptoms varies depending on the 
veteran's life circumstances.  His conversion disorder has 
not been shown to cause considerable social and industrial 
impairment. Also, the veteran's conversion disorder is not 
shown to be productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Of the above indicators, the veteran has been 
noted as having panic episodes (but occasionally, not more 
than once a week), mood disturbances and difficulty 
maintaining at least one social relationship.  These symptoms 
appear to result in intermittent, not constant, occupational 
and social impairment, and when effectively controlled 
through mediation, to provide the veteran periods of 
satisfactory functioning.  Accordingly, they most nearly 
approximate the criteria for a 30 percent evaluation under 
Diagnostic Code 9440 (2003).

As the preponderance of the evidence is against the claim for 
a higher rating for conversion disorder, manifested by 
shaking of the head from the period of 
January 9, 1998, to April 13, 2000, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds that the veteran's conversion disorder 
from the period of January 9, 1998, to April 13, 2000, is not 
so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
conversion disorder has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.

Factual Background
Conversion disorder, manifested by shaking of the head, rated 
50 percent disabling from April 13, 2000 to October 5, 2001

Effective April 13, 2000, the RO rated the veteran's 
conversion disorder under Diagnostic Code 9424.  Under this 
code, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Codes 9424, 9440 (2003).

On April 13, 2000, the veteran was seen at a VA mental health 
clinic.  He had recently begun to show disruptive symptoms 
and was unable to tolerate group sessions.  He was more 
angry, irritable, had verbal "run-ins" with his boss, had 
missed work, was unable to complete tasks, was more 
hypervigilant, and had more anxiety and panic attacks (3 to 4 
times a week).  Memory and concentration were unreliable and 
unpredictable, especially with panic and anxiety attacks.  He 
was ridiculed at work for his lack of progress, had disturbed 
sleep, and avoided and isolated himself from others.  He was 
getting a divorce from his wife.  The examiner concluded that 
the veteran was having severe symptoms impinging on all 
aspects of his life and would probably not be able to work 
much longer.  The GAF score was 48.  He was encouraged to 
continue his medications and therapy.

During a VA mental disorder examination in November 2000, the 
veteran complained of seizure like symptoms including shaking 
of the head which occurred four to five times a week.  He 
reported problems at work due to the symptoms and noted that 
he only worked seven to eight days out of a month.  He 
reported difficulty with memory and constant worrying.  His 
affect was primarily anxious and his thought process was 
logical and goal directed.  He was alert and oriented and he 
denied homicidal ideation.  He reported periodic suicidal 
thoughts and reported that he got rid of his pistol after he 
thought of killing himself with it.  He noted that he became 
irritable easily and recently lost his temper with his boss.  
The Axis I diagnosis was conversion disorder and generalized 
anxiety disorder.  He was assigned a GAF score of 52.  The 
examiner noted that the conversion disorder probably had its 
basis in anxiety.  He further stated that the veteran's 
social adaptability with and interactions with others was 
severely impaired due to problems with shaking his head, 
anxiety, his desire to isolate and difficulty with speech.  
Additionally the examiner noted that the veteran's 
flexibility, adaptability and efficiency in the industrial 
setting were severely impaired.  The examiner estimated the 
veteran's level of disability to be in the considerable to 
severe range.  

The evidence satisfactorily establishes that the veteran has 
occupational and social impairment, with deficiencies in most 
areas, including work, family relations, judgment, thinking 
and mood, due to such symptoms as suicidal ideations, which 
interfere with routine activities.  He has difficulty with 
speech and anxiety which affect his ability to function 
independently, appropriately and effectively.  Additionally, 
he demonstrated impaired impulse control, when ridiculed at 
work and became irritable and lost his temper.  In the 
Board's opinion, the criteria for a 70 percent disability 
evaluation for conversion disorder from April 13, 2000 to 
October 5, 2001 is satisfied.  The veteran's overall 
disability picture, as outlined above, most nearly 
approximates the criteria for a 70 percent evaluation as 
opposed to a 100 percent evaluation, as total occupational 
and social impairment were not demonstrated during this time.  
Hence a 100 percent disability evaluation is not warranted.



ORDER

1.  Entitlement to service connection for a seizure disorder 
due to herbicide exposure is denied.

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened.

3.  Entitlement to an increased rating for service-connected 
conversion disorder, manifested by shaking of the head, rated 
30 percent disabling from January 9, 1998 to April 13, 2000, 
is denied.

4.  Entitlement to rating of 70 percent for conversion 
disorder, manifested by shaking of the head, from April 13, 
2000 to October 5, 2001, is granted, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



